739


OFFICE   OF THE AITORNEY    GENERAL   OF TEXAS
                   AUSTIN
 Honorable Alan R. Freeer, page R


        the law will permit it to be.
            "f apologize Sor the brief but there ap-
        peera to be no aatms where this queetion has
        been rafoed end I hare merely eet forth what
        rrtatuteaappear to b8 in point.'
               Pureasnt to the requirements             of the Constitu-
tion   (+wie       vn1,   seC!tiOnB   14   SAtId 16),    p~O?fEiiOtI   10   mad8
$n the tax Stetute for the eleatloa at the regular     bi8nnial
ol8otlon in eaoh county having 10,000 01 mom inhabltentr,
of an aeaeemor end Oolleotor of taxes who shall hold hi8
ofiloe Sor two yeere, that ie to say,:onder the Aot of 1933,
th8 prevlourly separate OfiiOSS of S8886802 end collector
are oomblned. fn OOtUttie8having 3.888 Ohma 10,000 Inhabit-
snts, .the eheriif is ex-oifloio eeeO8Eor end 'colleotor.
The population~af the aotinty   is Qeterained bg the lu8t  pro-
oeding netiOna1  68nStUS a8 pEOVisiOndljr  8Tailab18w

              irtlole Vera, Vernon*s kinotcrtmlOivil Statute8,
proridfag in elieat that Ootiuttiee   harlzuglmw than 10,000
inhabitant.8,    the sheriff of suoh aouoty shall be the es8esuor
and Qol.leotor    of.taxes, 8nd ehall hev8 end exerolse all the
right& power8 and privUige8, be rubjeot       to all the requin-
lWllt8and re8triotlons, psrfoEJ#(111.   the d&i88 Imposed by
lm upon 88808Boca      end oo~~ootor8~ and h8 shell 8180 gfv8
the lanH bonds required     of an a8ees8%r and .%olleotor of tax*
o* eleoted.
             Art:018 WSs, Vernon'6 AnnettatiQCivil Statutes,
'mQng other thfnf@ provide8    in Ofi8Ot thet emoh 8Sle8SOlr
ild   ool~eotor of taxes within twenty day8 after ha 8hall
'hats reoelved nottao of hlo eleotion and appointment, *ad
t,beforeentering upon the dntie63Of thi8 OfiiQe, shalt giV8
;bond bscredopen the uninoumbered reel e8t8to of the rureties,
 rubjeot to execution, payable to the Q6wsrnor end his cue-
           in ofrice, in a cum which shall be equal to ten per
           the whole amount of the State Tax of the Oounty a#
            the laet preoeding aseesement, provided aeid bond
,,*hellnot 8&eed $50,000.00. This etetute further provide0
~,z~aSeid
        bond shell be oonditfoned for the fP%thfYL3. per?ormenOO
i,.Orthe duties of hle offloe ee a8888iitor8rmd oolle,atorof taxem
r;or en& during the full term for whio,h h8 We8 eleoted Or b&p-
    - aed."
                                                                                      741



       Honorable Alan R, Fraser, page R


                 Artiolr 7249, VeFnoa*a Annotated tUrl1 Statut88
       proridaa in effeat that the aaaeaaor and oolleotor ot tax-
       aa shell gire a bond aimller to that required OS him by
       the State with like oondltfona to the bounty bu%ge of their
       reapaotive oouhtiea atid their nuoaosaoxa in ofiiae lx a 8ua
       not laaa then ten per oento? the whole amount or tha
       aounty tax, as 8hown by the la8t praaediug as8e8anrsnt,pro-
       rids4 maid bond shall not exoeed  lift7 Thou8and Dollara.
                       Art1018 8798, Vernon~8 JJnnotatedClvll Statutea;
       provider       in partt
                         -hen 6 majOEity  Of tha board Of.trU8to88
                  of an lndapendent diatriot prefer to have the
                  tare6 of their distrlat assessed and oolleoted
                  by the oouuty a68a8ao1 and aollaotor, or eel-
                  leotad only by'fhe oountt fax Oollaatar, 5ama
                  ehall be aaresmed and aol~aoted by 8aid oouqty
                  OrfiO9r8   and turned oter to the tre8mrar of
                  the fndepettdentaahaol diatrlat,   f%r wkloh suoh
                  taxerr have been %ol.leoted.e

                       Art2018   104Q1,Tarnon~s Aumtated   Civil Stitote8, providea
::,iin partt

                         -Any * + e Indapendent School District a * a
*r                la hereby authorlaad by ordLnanoe or by proper ra-
,-,               aOlutiOn t0 authorize th8 aOulIt7Aaa88aOx Of tba
,*                County in whioh said * * * fndependent Sohool Dis-
,:‘m
                  tr lo t l * * la looated to aot'es Tax Aaaeasor Sor a
                  * * se14 Iudependant School Diatrlot * * * or au-
                  thorize the Tax Collector of the oount In whioh aaid
                  * * * tidspendent School Diatrlct * * JT ia situatsd
                  to act ea Tax Oolleotor for said * * * Zndependent
                  Sohool District *%--* *F
                 -When the Board of Truetees has deoided that the county
       tax asaeaeor-collector shall aot 58 euch for the aaid oohool aie-
       trict, pursuant to the above mentionad statutea, additional dutia8
       are imposed upon the oounty tax aaaeaeor-oolleotor and ha dose not
       hold two ofrioea in diecharging such dutlaa, (Eagle t. (IlamRosa
       Independent Sohool Diatriat, 60 S. PI. (24) b76 S4 8. W. (24) 3.004).
       A8 above stated the General County bon& la oond itioned that he (the
       tax assessor-oollaotor) shell feithf@lly perform the dutiee Of hi8
       orficta aa assessor and oolleotor of taxes. Thererora, w8 think the
       Uenerel County Bond oi tha tax a8aeasO~@Ol.la~tQr fully proteata
       the independent school dietriot.
ii
                                                                                                  742

Honorable           Alan    R. ?rawr,             Pago 4


           When en lndapandent aohool dlrtrlct has an &-
,psndentdistriot  e88086or    end oollaotor ho ir r8qUk8d
by Art1018 v%%, v8rOn'8 AMOt8t.d        Ci.f;lat8tUt88, to
giV8 8 bond in doubl8 th8 88tiafat8damOUnt Of 8OhOOl tax-
8B OOmi~ a~UEtlly   ilIt.0 hi8 hAd8    OORditifXl8d for the
h%thiUl   dieOharg8 Of hi8 dUti8S in peyBI8ntt0 th8 tr8a8Ur8r
rOr en fund8 OOEiilQ hltO hi8 hUld8 by TirtU8 Or hi8 Of-
riO8.
           Ths 0880 Of mt80n, t8r 00118etOr, 8t al., ~8.
El Peso County, RO8 $3.Vi.186, Uol@ oth8r thlfl88hold8 that
tax88 00118Ot8d alI& inth8 hend8 Of th8 taX OOll8OtOr a28
88OUr8d by hi8 $8iL8Hl  @OUiXty boll6and mt th8 bon& r8qUirOd
by Art1018 8608, ReTia8d OiVil kItUt88, 1911. flrtiOl8ZbOS,
8Upr8,        is    ClOWArt1018           814S,     V8lltOE’8      AMOtat8d   CfV;l   8t8tUt88,
rhloh prorid. that:
                'Th8 County Tax Coll8otor rhell be oh8rg8b
         by   th* COUrt with th8 a88888m8nt FO118 Or th8
         df8triOt. and 8h8ll be 811OW84 8UOh OOS@8n88-
         th     rOr th8 Oal8OtiOn Or 88id tUO8 88 81-
         lOW8d iOr th8 OOll8GtiOn ot other tAX88. Th8
         OOUrt 8h8ll I'8QA1t888afd OrriObr     tQ QiV8 8IIad-
         ditiOM1. bond Or 8OOUrity in 8uOh 8Um l 8 they
         488B   pZOp#r  lad 88fe t0 88OUr8 tb     00~8OtiOA
         of rid tU88.       fr 8UOb Of?iO8x  rail8   Or Hr88e8
         t0 diV8 SU0h 8dditfOn& 880Wtty       when tOqW8t8d
         by th8.CoWt, within the tim8 pmJtid86        by law
         iOr 8UOh jNJrPO888,h8 8h811 b8 8U8~Xld84 tFOm
         OmO8      by th8 conro 8n4 imm8diatoly thw8arter
         b8 r8mOtOd trOm OrriOe IIIOha mod8 Qr88OribCtd
         by Law."
                    Arti@       814$,       8UpFO          i8   ajQltC8bl8  t0 th8 GOUlltf
;:To;;88880r and               OOlbOtOr           &8tiV.           t0 WatM’ 0%’ dmirugc,  418-
          l        It   W(L8 Iaid     by    th8 OQUXtI
                      Xt la Oontand8d by th8 8Ul’8t%88 that
         th8 &i&n;    Or the *X08 8G&l8Oted by th8 CrOl-
         loetor  i8 8oouro4, not by th8 gen8n1 OoUnty
         bond upon whiah they aP8 8~84 h8rein, but upon
         the bond whloh Artiols &(IOb(mm Artlolr 8143)
         requires to k     ivan by the tax coll8ator.     The
         bond mO?ltiOa8d n th$I Art%018 18 r8qUir8d t0
         b8 g&ran by th8 tu    oolloetor   *to 880~23 the Ool-
         18OtiOn Or 8.%idtaX88.’      zt 18 not t0 8OaUr8
                                                                                743

Xonoreble Alan R. Traear,             Pago 5


       the payment of the tcxee by th8 tax oolleotor
       to tha onucty treasurer ertsr h8 has oollectod
       the acme. The @mere1 oounty bond 8ecure6 auoh
       peyinmt, on% fur that reason there la no lnerit
       in this contentlm."
                  Article   7254,   Verncm*s AnncAatea Civil         Statutes
provblas that:
                  "The tar oollsctor 8hall be the reoelrer
           end COlleCtOr     Of 611   teSei3   eess8aed   Upon th8
           tax list in hla county, whether e8e488s8dfor
           the State or county, 8Obb01, poor hoU80 or
           other .purpossa;end he ehell proceed to ool-
           lest the oaze aooording to law, and plea8 the
           Beme when collscted to ths proper fund and
           p&y the 8ecm over to th8 proper euthorjtie8,
           es hemlnafter provfcled.N
                  Article 7248, Vemon*~         Annotated Civil StetUte8
provide8      t
                  *The rmmsor    end collector of tares mey
           be requlred to furnish e new bond or additional
           8eOUrity   whanattlr,in the cpinion of the Commir-
           8fOn8r8   CoUrt or t be Comptroller, it my   b8 8d-
           Ti8ebl8.    fihouldany anms8or   end oollaotor ot
           tares fell t3 give a new band rnd eddltlonal 88-
           ourlty   ahen required, hr rhall be 8uspand8d
           rr06 0rrm by the mneii8sion8r5      Court  0r hi8
           oounty, end imedltttely thersart8r be resoved
           rrom orrice in the mode prtsscribedby 18ur.m
          Under krtiol8 7246, aupre, the a6Ee88or end crol-
leotor of taxes may be rsquuired80 furnish the new bond or
eddltfonal eeourity  whenever, in the opinion or th8 Oomle-
siunere court.  it nay be e%vloeble. Xowtwer,  we rind no
statute authorizing the boerd of en Independent ecrhooldie
trlot to require a wparcte bond where .the county tax ames6or
on4 collector act& in 6uCh Ga&lCWJityior the indepndant
school district.
          In rim at the rore6;olngauthorities, you en
respectfully edvlsed thet it &?Ithe aphfon of thi8 Pspert-
mnt thet the general oounty bond a8 mqulrsd by Artiole
Honorable Alan H. Fraser, P>ape6


7fZ49, 8upra,
       eupra, secures the psyment of 811 taxes collected
by the sssc.ne~:r
        sssme~:r nnG aollector c,ftuxee to the groper partlss.
Therefore, your
           JYXW questim   16 rsspe&X+ully ansrersd in the
negative.
           Trustize
           Trust&q thct i&q foregoing fuLly answers y~~ur
                                                    y-r
inyulry , we are

                                      Ymra   very truly
                                   Al-lYmaY GmER/iL @   TiClAB

                                 By efl&
                                             lirdellWllllem
                                                   AB6htMt




             APFROVEDDEC
                      19, 1940

                                   ,
                                   TEXAS